United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 03-4003
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Eastern District of Missouri.
Ericka Jeannine Kinder,                 *
                                        *    [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: August 6, 2004
                                Filed: August 11, 2004
                                 ___________

Before MELLOY, LAY, and COLLOTON, Circuit Judges.
                           ___________

PER CURIAM.

       While Ericka Jeannine Kinder was serving a 5-year term of supervised release,
she admitted to violating a number of conditions of her supervision, and the district
court1 sentenced her upon revocation to 18 months imprisonment to be followed by
24 months supervised release. Kinder appeals, arguing that the imprisonment portion
of her revocation sentence represents an improper upward departure, that additional
supervised release was not authorized, and that one of the special release conditions
was an improper delegation of the district court’s authority to the probation officer.

      1
       The Honorable Rodney W. Sippel, United States District Judge for the Eastern
District of Missouri.
We reject each of these arguments, and find no abuse of discretion. See United States
v. Grimes, 54 F.3d 489, 492 (8th Cir. 1995) (sentence within limits of 18 U.S.C.
§ 3583(e) will not be disturbed absent abuse of discretion).

       Specifically, the policy statements found in Chapter 7 of the Sentencing
Guidelines, which recommend an imprisonment range of 5-11 months upon
revocation in Kinder’s circumstances, are only advisory; and the 18-month prison
term was therefore not an upward departure. See United States v. Shaw, 180 F.3d
920, 922 (8th Cir. 1999) (per curiam). In addition, the prison term was within
statutory limits, and was supported by the district court’s expressed desire to ensure
intensive mental health treatment at a Bureau of Prisons facility. See 18 U.S.C.
§ 3583(e)(3); 18 U.S.C. § 3553(a). The additional supervised release was also well
within statutory limits. See 18 U.S.C. § 3583(h); § 3583(b)(1). Finally, were we to
consider the imposition of the aforementioned special condition, see United States v.
Kress, 58 F.3d 370, 373 (8th Cir. 1995) (where party could have raised issue in prior
appeal but did not, court later hearing same case need not consider matter), we would
not find it improper under the circumstances here.

      Accordingly, we affirm.

       We also grant defense counsel's motion to withdraw. Counsel is reminded of
the obligations under Part V of this Court's Amended Criminal Justice Act Plan.
Specifically, counsel is to advise the defendant of the right to file a petition for writ
of certiorari in the Supreme Court of the United States, and to inform the defendant
as to the merits and likelihood of success in the filing of such a petition. If counsel
determines there are meritorious issues, defense counsel shall assist the defendant in
filing a petition for writ of certiorari. If counsel determines there are no meritorious
issues warranting the filing of a petition for writ of certiorari, counsel shall advise the
defendant of the procedures for filing a petition pro se, and the time limits for the



                                           -2-
filing of such a petition. Counsel shall file a certification with the clerk within 30
days certifying that he has complied with his obligations under Part V.
                        ______________________________




                                         -3-